Citation Nr: 9915238	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-19 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for loss of memory due 
to undiagnosed illness.

2.  Entitlement to service connection for psoriasis of hands 
and feet claimed as skin condition due to undiagnosed 
illness.

3.  Entitlement to service connection for androgenetic 
alopecia.

4.  Entitlement to an increased rating evaluation for service 
connected oligoarticular arthralgia of the hands, wrists and 
knees, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979 and from November 1990 to April 1991, to 
include service in the Persian Gulf from January to April 
1991.  He is a member of the National Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in San Juan, 
Puerto Rico.


REMAND

A review of the record reflects that the service medical 
records for the veteran's first period of service have been 
associated with the claims folder.  However, there were no 
service medical records for the period of active service 
dated from November 1990 to April 1991.  In response to a 
request by the RO, the National Personnel Records Center 
(NPRC) indicated they could find no record of the veteran's 
1990 to 1991 service and requested verification of the 
information.  The evidence indicates that as of March 1997 
the veteran was still a member of the National Guard.  
Accordingly, the Board finds that additional development in 
this area is warranted. 

The veteran also asserts that his oligoarticular arthralgia 
of the hands, wrists and knees is more disabling than 
reflected by current rating evaluation.  The veteran 
underwent a VA compensation examination in April 1997.  The 
examiner provided a diagnosis of oligoarticular arthralgia, 
under study at present at our Rheumatology Section.  

In DeLuca v. Brown, 8 Vet.App. 202 (1995) the United States 
Court of Appeals for Veterans Claims (Court) held that it is 
improper to assign a particular disability rating where the 
examination merely recorded the veteran's range of motion at 
the time without considering his functional loss on use due 
to flare-ups.  In addition, the Court stated that 38 C.F.R. 
§ 4.45 (1998) applies to evaluating injuries of the joints 
and that an examination should consider the degree of 
additional range of motion loss due to pain, weakened 
movement, excess fatigability, flare-ups, and incoordination.  
The Board is of the opinion that another VA examinations is 
warranted in order adequately assess the degree of functional 
loss caused by use due to pain and flare-ups as set forth in 
DeLuca.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his loss of memory, 
psoriasis of hands and feet, androgenic 
alopecia, and oligoarticular arthralgia 
of the hands, wrists and knees. The RO 
should then obtain all records which are 
not on file.  He should be informed that 
he has the opportunity to submit 
additional evidence and arguments in 
support of his claim.

2.  The RO should request the VA Medical 
Center in San Juan, Puerto Rico and the 
Ponce Outpatient Clinic to furnish copies 
of any treatment records covering the 
period from April 1997 to the present.

3.  The RO should request that the 
veteran specify his dates of service in 
the National Guard and provide specific 
information as to which unit(s) he was 
assigned.  The RO should then contact all 
appropriate sources, to include NPRC, 
ARPERCEN, and the veteran's unit in order 
to obtain the medical records for second 
period of active duty and his National 
Guard medical records.  A copy of his DD 
214 for his second period of active duty 
should accompany the requests. 

4.  A VA examination should be conducted 
by a rheumatologist for the purpose of 
ascertaining the nature, severity, and 
activity of the veteran's service 
connected oligoarticular arthralgia of 
the hands, wrists and knees.  The claims 
folder and a copy of this Remand are to 
be made available to the examiner in 
conjunction with the examination.  All 
necessary tests and studies deemed 
necessary should be performed. 

The report should include range of motion 
studies of the involved joints.  The 
examiner should also be asked to note the 
normal range of motion of the affected 
joints.  The examiner should be requested 
to determine whether the affected joints 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis.  The examiner 
should also be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the joints are 
used repeatedly.  If the examiner finds 
the presence of an inflammatory disease 
process, the examiner is requested to 
state whether the process is active or 
inactive.  A complete rational for any 
opinion expresses should be included in 
the examination report.  


5. Thereafter, the RO should readjudicate 
the veteran's claims, to include 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (1998).  
The RO should also consider the 
applicability of assigning separate 
ratings for the oligoarticular arthralgia 
of the hands, wrists and knees.

Thereafter, the case should be reviewed by the RO.  If the 
benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The claims folder 
should then be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









